Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-17-00808-CV

                                           Daniel CRISP,
                                             Appellant

                                                  v.

                                            Ismael CLAY,
                                               Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CI10107
                           Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 13, 2019

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties filed an agreed motion to dismiss this appeal. We grant the motion. See TEX.

R. APP. P. 42.1(a)(1). We order all costs to be borne by the party that incurred them. See id. R.

42.1(d) (absent agreement of parties, costs are taxed against appellant).

                                                   PER CURIAM